 

Exhibit 10.2



 

June 17, 2018

 

Vintage Rodeo Parent, LLC



c/o Vintage Rodeo GP, LLC



4705 S. Apopka Vineland Road, Suite 206



Orlando, FL 32819



Attention: Brian R. Kahn

 

Ladies and Gentlemen:

 

Reference is made to the Agreement and Plan of Merger (as the same may be
amended, modified or restated in accordance with the terms thereof, the “Merger
Agreement”), dated as of the date hereof, by and among Rent-A-Center, Inc., a
Delaware corporation (the “Company”), Vintage Rodeo Parent, LLC, a Delaware
limited liability company (“you” or “Parent”), and Vintage Rodeo Acquisition,
Inc., a Delaware corporation (“Merger Sub”). This letter agreement is being
delivered to Parent to induce the Company to enter into the Merger Agreement.
Capitalized terms used and not otherwise defined in this letter agreement shall
have the meanings ascribed to such terms in the Merger Agreement.

 

1.       We are pleased to advise you that (a) Vintage Rodeo, L.P., a Delaware
limited partnership (“Vintage”), hereby severally and not jointly, commits,
conditioned upon (i) the satisfaction, or waiver by Parent, Merger Sub or the
Company, as applicable, of the conditions to Parent’s, Merger Sub’s or the
Company’s obligations to consummate the transactions contemplated by the Merger
Agreement (the “Merger Conditions”) and (ii) the substantially concurrent
Closing of the Merger in accordance with the terms and subject to the conditions
set forth in the Merger Agreement, to contribute to Parent, at or prior to the
Closing in accordance with the terms and subject to the conditions set forth in
this letter agreement, directly or indirectly through one or more of its
affiliated funds to be designated by it, (i) an aggregate amount up to
US$610,000,000 (the “Cash Commitment”) in cash in immediately available funds
and (ii) all of the issued and outstanding equity interests of Buddy’s Newco,
LLC, a Delaware limited liability company (“Buddy’s”) (the “Buddy’s Commitment”,
and when used collectively with the Cash Commitment, the “Vintage Commitment”)
and (b) B. Riley Financial, Inc., a Delaware corporation (“B. Riley” and
together with Vintage, the “Commitment Parties”, and each, a “Commitment Party”)
hereby severally, and not jointly, commits, conditioned upon (i) the
satisfaction, or waiver by Parent and Merger Sub, of all of the Merger
Conditions and (ii) the substantially concurrent Closing of the Merger in
accordance with the terms and subject to the conditions set forth in the Merger
Agreement, including without limitation, the contribution of all of the issued
and outstanding equity interests in Buddy’s to Parent, to contribute to Vintage,
at or prior to the Closing, in accordance with the terms and subject to the
conditions set forth in this letter agreement, directly or indirectly through
one or more of its affiliated funds to be designated by it, an aggregate amount
up to US$429,000,000 (the “BR Commitment”, and together with the Vintage
Commitment, the “Commitments”, and each, a “Commitment”) in cash in immediately
available funds, which will be contributed by Vintage to Parent as a portion of
the Cash Commitment. It is understood and agreed that neither Vintage nor B.
Riley shall, under any circumstances, be obligated under this letter agreement
to (or be obligated to cause any other Person to) contribute to, purchase equity
from or otherwise provide funds or assets to Parent or Merger Sub (or any other
Person in respect of the transactions contemplated by the Merger Agreement) in
an amount in excess of their respective Commitments. The amount of the
Commitments may be reduced by Parent in an amount specified by Parent solely to
the extent it will be possible, notwithstanding such reduction, for Parent and
Merger Sub to consummate the transactions contemplated by the Merger Agreement
in accordance with the terms thereof, including (without limitation) the payment
of the aggregate Merger Consideration and the payment of the amounts
contemplated by Section 2.04, Section 6.04 and Section 6.12 of the Merger
Agreement. Parent shall not be permitted to reduce the Commitments if such
reduction would adversely impact, or would reasonably be expected to result a
failure of, the Debt Financing. The proceeds of the Commitments shall be used by
Parent solely to satisfy its and Merger Sub’s obligations under the Merger
Agreement. It is hereby agreed that any reduction in the Cash Commitment by
Parent in accordance with this letter agreement will reduce the BR Commitment
and Vintage Commitment on a pro rata basis. Notwithstanding anything to the
contrary in this letter agreement, B. Riley reserves the right, prior to the
Closing Date, to place all or a portion of the BR Commitment to other qualifying
investors reasonably acceptable to Vintage; provided, however, that only funds
actually provided to Vintage on or prior to the Closing Date as equity
contributions by such investors shall be treated as contributions made by or on
behalf of B. Riley to fulfill the BR Commitment, and B. Riley shall not
otherwise be relieved of any of its obligations hereunder.

 



 



 



June 17, 2018



Page 2

 

2.       Except as set forth in paragraph 4 of this letter agreement, the
Commitments are solely for the benefit of Parent and are not intended (expressly
or impliedly) to confer any benefits on, nor create any rights in favor of any
other Person. Nothing set forth in this letter agreement contains or gives, or
shall be construed to contain or to give, any Person (other than Vintage, B.
Riley, Parent and the Company), including any Person acting in a representative
capacity, any remedies under or by reason of, or any rights to enforce or cause
Parent to enforce, the commitments set forth herein, nor shall anything in this
letter agreement be construed to confer any rights, legal or equitable, in any
Person other than Vintage, B. Riley, Parent and the Company.

 

3.       Each Commitment Party’s several, and not joint, obligation to fund its
respective Commitment will terminate and expire on the earliest to occur of (a)
the valid termination of the Merger Agreement in accordance with the terms
thereof, (b) the date as of which Vintage or its Affiliates assigns to Parent an
amount of funds and equity interests of Buddy’s equal to the Vintage Commitment
in accordance with and in full satisfaction of its obligations under the terms
hereof, to the extent not revoked, rescinded or terminated, (c) with respect to
B. Riley, the date on which B. Riley or its Affiliates assigns to Vintage an
amount of funds equal to the BR Commitment, (d) the date on which any claim is
brought by the Company under, or any legal action, suit or proceeding is brought
by the Company with respect to the Limited Guarantee (as defined below), B.
Riley (in its capacity as BR Guarantor (as defined in the Limited Guarantee)),
Vintage RTO, L.P., a Delaware limited partnership (the “VRTO Guarantor”), or any
Guarantor Affiliate (as defined in the Limited Guarantee) or (e) the date on
which any other claim is brought under, or legal action, suit or proceeding is
initiated against Vintage or any Affiliate thereof, the B. Riley or any
Affiliate thereof, the VRTO Guarantor (including in its capacity as the Buddy’s
Equityholder (as defined below)) or any Affiliate thereof in connection with
this letter, the Limited Guarantee, the Merger Agreement, the Buddy’s
Contribution Agreement (as defined below) or any transaction contemplated hereby
or thereby or otherwise relating thereto, other than a claim for specific
performance under and in accordance with the contribution agreement (the
“Buddy’s Contribution Agreement”) to be entered into between the VRTO Guarantor
as the Buddy’s Equityholder (the “Buddy’s Equityholder”), Parent and Vintage (a
“Buddy’s Contribution Claim”) or a claim for specific performance under and in
accordance with the terms of the Merger Agreement or this letter agreement)
(such earliest date, the “Commitment Expiration Date”). From and after the
Commitment Expiration Date, none of Vintage, B. Riley, VRTO Guarantor (including
in its capacity as the Buddy’s Equityholder), any former, current and future
equityholders, controlling persons, directors, officers, employees, agents,
advisors, Affiliates, members, managers, general or limited partners or
assignees of Vintage, B. Riley, the VRTO Guarantor (including in its capacity as
the Buddy’s Equityholder), or any Non-Recourse Parent Party (as defined below)
shall have any further liability or obligation to any Person hereunder.

 



 -2-



 

June 17, 2018



Page 3

 

4.       This letter agreement shall inure to the benefit of and be binding upon
Parent, Vintage, B. Riley and their respective successors and permitted assigns.
Each Commitment Party severally, and not jointly, acknowledges that the Company
is an express third party beneficiary hereof, entitled to specifically enforce
the several, and not joint, obligations of each Commitment Party, against such
Commitment Party, to the full extent hereof in connection with the Company’s
exercise of its specific performance rights under Section 9.08 of the Merger
Agreement and, in connection therewith, the Company has the right to seek
specific performance or equitable relief to cause Parent and Merger Sub to
cause, or to directly cause, each Commitment Party to severally, and not
jointly, fund, directly or indirectly, its respective Commitment, as, and only
to the extent permitted by, this letter agreement, in each case, when all of the
conditions to funding such Commitment set forth herein have been satisfied and
as otherwise contemplated by the exercise of the Company’s rights under Section
9.08 of the Merger Agreement, and the Company shall have no other rights or
remedies hereunder. Each Commitment Party accordingly, subject to Section 9.08
of the Merger Agreement, severally, and not jointly, agrees not to oppose the
granting of an injunction, specific performance or other equitable relief on the
basis that the Company has an adequate remedy at law or an award of specific
performance is not an appropriate remedy for any reason at law or equity. Each
Commitment Party further severally, and not jointly, agrees that the Company
shall not be required to post a bond or undertaking in connection with such
order or injunction sought in accordance with the Company’s specific performance
rights under Section 9.08 of the Merger Agreement or this letter agreement. Each
Commitment Party severally, and not jointly, acknowledges and agrees that (a)
Parent is delivering a copy of this letter agreement to the Company and that the
Company is relying on the several, and not joint, obligations and commitments of
the Commitment Parties hereunder in connection with the Company’s decision to
enter into and consummate the transactions contemplated by the Merger Agreement,
(b) the provisions set forth in Section 8.03(c) of the Merger Agreement and the
Limited Guarantee (as defined below) (i) are not intended to and do not
adequately compensate for the harm that would result from a breach of the Merger
Agreement or a breach of such Commitment Party’s several, and not joint,
obligations to fund its respective Commitment in accordance with the terms of
this letter agreement and (ii) shall not be construed to diminish or otherwise
impair in any respect the Company’s right to specific enforcement, to cause
Parent and Merger Sub to cause, or to directly cause, such Commitment Party to
severally, and not jointly, fund, directly or indirectly, its respective
Commitment under this letter agreement, and to cause Parent and Merger Sub to
consummate the transactions contemplated by the Merger Agreement under Section
9.08 of the Merger Agreement and (c) the right of specific performance under
this letter agreement and Section 9.08 of the Merger Agreement are an integral
part of the transactions contemplated by the Merger Agreement and without those
rights, the Company would not have entered into the Merger Agreement. For the
avoidance of doubt, the remedies available to the Company under Section 9.08 of
the Merger Agreement and this letter agreement shall be in addition to any other
remedy to which the Company is entitled, and the election to pursue any
injunction or specific performance under the Merger Agreement and/or this letter
agreement shall not restrict, impair or otherwise limit the Company from, in the
alternative, terminating the Merger Agreement and collecting any amounts owed
under the Guaranteed Obligations, as applicable; provided, that under no
circumstances shall the Company be permitted or entitled to receive both (x) a
grant of specific performance under Section 9.08 of the Merger Agreement and/or
this letter agreement and (y) payment of the Parent Termination Fee and/or money
damages. Except for the rights of the Company set forth in this paragraph,
nothing in this letter agreement, express or implied, is intended to confer upon
any Person other than Parent, Merger Sub, Vintage, B. Riley and the Company any
rights or remedies under, or by reason of, or any rights to enforce or cause
Parent to enforce, the Commitments or any provisions of this letter agreement or
to confer upon any Person any rights or remedies against any Person other than
Vintage or B. Riley under or by reason of this letter agreement. Without
limiting the foregoing, no Person other than Parent or the Company, but in the
case of the Company, only on the terms, and subject to the limitations, set
forth in this paragraph and Section 9.08 of the Merger Agreement) shall have any
right to specifically enforce this letter agreement or to cause Parent to
specifically enforce this letter agreement.

 



 -3-



 

June 17, 2018



Page 4

 

5.       Each Commitment Party shall be liable solely in respect of its own
respective Commitment on a several, and not joint, basis with each other
Commitment Party. None of Vintage, B. Riley, Parent or the Company may assign
their respective rights, interests or obligations hereunder to any other Person
(except by operation of law) without the prior written consent of the Company
(in the case of an assignment by Vintage, B. Riley or Parent) or Vintage and B.
Riley (in the case of an assignment by the Company), and any attempted
assignment without such required consents shall be null and void and of no force
or effect; provided, however, that each Commitment Party reserves the right,
prior to or after execution of definitive documentation for the financing
transactions contemplated hereby, to assign any portion of its respective
Commitment to one or more of its Affiliates or financing sources or other
investors, and only upon the actual funding of such assigned portion of the
Commitment to Parent (or in the case of the B. Riley Commitment, to Vintage) in
accordance with this letter agreement effective upon the Closing. A Commitment
Party shall have no further obligation to Parent (or any other person) with
respect to such funded assigned portion. Notwithstanding the foregoing, each
Commitment Party severally, and not jointly, acknowledges and agrees that,
except to the extent otherwise agreed in writing by the Company, any such
assignment shall not relieve such Commitment Party of its obligation to invest
the full amount of its respective Commitment. Subject to the foregoing, all of
the terms and provisions of this letter agreement shall inure to the benefit of
and be binding upon the parties hereto and the Company and their respective
successors and permitted assigns.

 



 -4-



 

June 17, 2018



Page 5

 

6.       Concurrently with the execution and delivery of this letter agreement,
(a) B. Riley and the VRTO Guarantor, are executing and delivering to the Company
a Limited Guarantee, dated as of the date hereof (the “Limited Guarantee”), in
favor of the Company in respect of certain of Parent’s and Merger Sub’s
obligations under the Merger Agreement, in each case pursuant to the terms and
conditions of, and subject to the limitations of, the Merger Agreement and the
Limited Guarantee and (b) the Buddy’s Equityholder, Parent and Vintage are
entering into the Buddy’s Contribution Agreement, of which the Company is an
express third party beneficiary. The Company’s remedies against B. Riley and the
VRTO Guarantor under the Limited Guarantee, the Company’s remedies against the
Buddy’s Equityholder under the Buddy’s Contribution Agreement, the Company’s
rights to specific performance under this letter agreement and the Company’s
remedies against Parent and Merger Sub under the Merger Agreement shall be, and
are intended to be, the sole and exclusive remedies available to the Company or
any of its Affiliates against (i) Vintage, B. Riley (including in its capacity
as the BR Guarantor), Parent or Merger Sub, (ii) the VTRO Guarantor (including
in its capacity as the Buddy’s Equityholder) and (iii) any former, current or
future equityholders, controlling persons, directors, officers, employees,
agents, advisors, Affiliates, members, managers, general or limited partners, or
assignees of Vintage, B. Riley (including in its capacity as BR Guarantor),
Parent, Merger Sub, the VRTO Guarantor (including in its capacity as the Buddy’s
Equityholder) or any former, current or future equityholder, controlling person,
director, officer, employee, agent, advisor, Affiliate, member, manager, general
or limited partner or assignee (other than a permitted assignee of a Commitment
hereunder) of any of the foregoing (other than the Buddy’s Equityholder under
the Buddy’s Contribution Agreement, the BR Guarantor and the VRTO Guarantor
pursuant and subject to the terms of the Limited Guarantee, Vintage and B. Riley
pursuant to and subject to the terms of this letter agreement, and Parent and
Merger Sub pursuant to and subject to the terms of the Merger Agreement) (those
persons and entities described in clause (iii), excluding Vintage, B. Riley
(including its capacity as BR Guarantor) Parent, Merger Sub, the VRTO Guarantor
(including in its capacity as the Buddy’s Equityholder), each being referred to
as a “Non-Recourse Parent Party”) in respect of any liabilities or obligations
arising under, or in connection with, this letter agreement or the Merger
Agreement or any of the transactions contemplated hereby or thereby, including
in the event Parent or Merger Sub breaches its obligations under the Merger
Agreement, whether or not Parent’s or Merger Sub’s breach is caused by a
Commitment Party’s breach of its obligations under this letter agreement. Under
no circumstance shall Vintage be deemed to be a Non-Recourse Parent Party.
Notwithstanding anything to the contrary set forth in this paragraph or in the
Limited Guarantee, the Company, as the express third party beneficiary hereunder
on the terms, and subject to the conditions, set forth in paragraph 4 of this
letter agreement, may cause Parent and Merger Sub to, or to directly, cause the
Commitments to be funded as, and only to the extent, permitted by the exercise
of the Company’s rights under Section 9.08 of the Merger Agreement or on the
terms, and subject to the conditions of paragraphs 1 and 3 of this letter
agreement. Notwithstanding anything to the contrary contained herein or in the
Limited Guarantee, under no circumstance shall the Company be permitted or
entitled to receive both (x) a grant of specific performance and (y) the Parent
Termination Fee and/or any money damages.

 



 -5-



 

June 17, 2018



Page 6

 

7.       This letter agreement, the Merger Agreement, the Limited Guarantee and
the Buddy’s Contribution Agreement reflect the entire understanding of the
parties with respect to the subject matter hereof and shall not be contradicted
or qualified by any other, and supersedes each other, agreement, oral or
written, before the date hereof. This letter agreement may not be waived,
amended or modified except by an instrument in writing signed by each of the
parties hereto and the Company. Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the party granting such waiver in any other respect or
at any other time. The waiver by any of the parties hereto of a breach of or a
default under any of the provisions of this letter agreement or a failure to or
delay in exercising any right or privilege hereunder, shall not be construed as
a waiver of any other breach or default of a similar nature, or as a waiver of
any of such provisions, rights or privileges hereunder. No failure or delay by
any party or the Company in exercising any right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. Neither this letter agreement nor the Commitments
shall be effective unless there has been prior or concurrent execution and
delivery of the Merger Agreement by each of the parties thereto.

 

8.       Notwithstanding anything that may be expressed or implied in this
letter, or any document or instrument delivered in connection herewith, and
notwithstanding the fact that Vintage is a partnership, each of Parent and the
Company, by its acceptance, directly or indirectly, of the benefits of this
letter, covenants, agrees and acknowledges that no Person other than the
undersigned shall have any obligation hereunder and that no recourse hereunder,
under the Merger Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any Non-Recourse Parent
Party, whether by or through attempted piercing of the corporate veil, or by or
through a claim by or on behalf of the Parent or Company against any
Non-Recourse Parent Party, whether by the enforcement of any judgment or
assessment or by any legal or equitable proceeding, or by virtue of any statute,
regulation or other applicable law, or otherwise, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Non-Recourse Parent Party in connection with
this letter, the Merger Agreement or any documents or instrument delivered in
connection herewith or for any claim based on, in respect of, or by reason of
the obligations of a Commitment Party or their creation, through Parent, Merger
Sub or otherwise.

 

9.       This letter agreement shall be treated as confidential and is being
provided to Parent and the Company solely in connection with their execution of
the Merger Agreement. This letter agreement may not be used, circulated, quoted
or otherwise referred to in any document, except with the prior written consent
of the undersigned or as required by applicable law. Without limiting the
foregoing, the Company or B. Riley may disclose this letter agreement (a) to the
extent required by applicable law or the applicable rules of any national
securities exchange or required (or requested by the U.S. Securities and
Exchange Commission (the “SEC”)) in connection with any SEC filings relating to
the Merger, this letter agreement or the transactions contemplated in the Merger
Agreement, (b) in any filing or information required or desirable to be filed in
connection with compliance the HSR Act or any other applicable Antitrust Laws,
(c) by interrogatory, subpoena, civil investigative demand or similar process or
(d) in connection with enforcing this letter agreement.

 



 -6-



 

June 17, 2018



Page 7

 

10.       This letter agreement and any action (whether at law, in contract or
in tort) that may be directly or indirectly based upon, relating to, or arising
out of this letter agreement, or the negotiation, execution or performance
hereof, shall be governed by, and construed in accordance with, the laws of the
State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof. Subject to paragraph 11
below, in any action or proceeding arising out of or relating to the
Commitments, this letter agreement or any of the transactions contemplated by
this letter agreement: (a) each of the parties hereto irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Chancery Court of the State of Delaware and any state appellate court
therefrom or, if such court lacks subject matter jurisdiction, the United States
District Court sitting in the State of Delaware (it being agreed that the
consents to jurisdiction and venue set forth in this paragraph 10 shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this paragraph and
shall not be deemed to confer rights on any Person other than the parties
hereto); and (b) each of the parties hereto irrevocably consents to service of
process by first class certified mail, return receipt requested, postage
prepaid, to the address at which (i) Parent is to receive notice in accordance
with the Merger Agreement, in the case of service of process against Parent, and
(ii) B. Riley (in its capacity as the BR Guarantor) and the VRTO Guarantor are
to receive notice in accordance with Section 12 of each of the Limited
Guarantee, in the case of service of process against such Guarantors. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law; provided, however,
that nothing in the foregoing shall restrict any party’s rights to seek any
post-judgment relief regarding, or any appeal from, such final trial court
judgment.

 

11.       EACH PARTY TO THIS LETTER AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE, AND ENFORCEMENT HEREOF.

 



 -7-



 

June 17, 2018



Page 8

 

12.       Each party to this letter agreement hereby represents and warrants
with respect to itself to the other party that: (a) it is duly organized and
validly existing under the laws of its jurisdiction of organization, (b) it has
all corporate, limited liability company, limited partnership or similar
partnership power and authority to execute, deliver and perform this letter
agreement, (c) the execution, delivery and performance of this letter agreement
by it has been duly and validly authorized and approved by all necessary
corporate, limited liability company, limited partnership or similar action, and
no other proceedings or actions on its part are necessary therefor, (d) this
letter agreement has been duly and validly executed and delivered by it and
constitutes a valid and legally binding obligation of it, enforceable against it
in accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors, (e) the execution, delivery
and performance by it of this letter agreement do not and will not (i) violate
its organizational documents, (ii) violate any applicable law or order, or (iii)
result in any violation of, or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancelation or
acceleration of any obligation, any contract to which it is a party, in any
case, for which the violation, default or right would be reasonably likely to
prevent or materially impede, interfere with, hinder or delay the consummation
by it of the transactions contemplated by this letter agreement on a timely
basis, and (f) except as may be required in respect of filings contemplated by
the Merger Agreement under the HSR Act or any foreign Antitrust Laws, all
approvals of, filings with and notifications to, any Governmental Entity or
other Person necessary for the due execution, delivery and performance of this
letter agreement by it have been obtained or made and all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with, any Governmental Entity or other Person is required in connection with the
execution, delivery or performance by it of this letter agreement. In addition,
(x) each Commitment Party severally, and not jointly, represents and warrants to
Parent that it has the financial capacity to pay and perform all of its
obligations under this letter agreement for as long as this letter agreement and
its respective Commitment hereunder shall remain in effect, (y) each Commitment
Party severally, and not jointly represents and warrants to Parent that it has
sufficient capital through available cash and its right to mandatorily call
capital from its limited partners equal to or in excess of its respective
Commitment for as long as this letter agreement and its respective Commitment
hereunder shall remain in effect, and (z) each Commitment Party severally, and
not jointly, represents and warrants to Parent that it has received a copy of
the Merger Agreement, and such other documents and information as it has deemed
appropriate to make its own legal analysis and investment decision to enter into
this letter agreement. Each Commitment Party severally, and not jointly,
covenants and agrees that it will not take any action or omit to take any action
that would or would reasonably be expected to cause or result in any of the
foregoing representations and warranties to become untrue. Furthermore, each
Commitment Party severally, and not jointly, covenants and agrees that in the
event that such Commitment Party is required to make payments pursuant to the
terms of this letter agreement, it will deploy its available cash. Vintage
further covenants and agrees that in the event Vintage is required to make
payments pursuant to the terms of this letter agreement, Vintage will issue a
capital call to its limited partners (which capital call shall be conducted in a
timely manner) in such amounts and at such times as necessary to fulfill its
obligations under the terms of this letter agreement, and use commercially
reasonable efforts to enforce any and all rights Vintage has under its
subscription agreements (and related documentation) with its limited partners to
obtain the capital committed by such limited partners to Vintage, it being
understood and agreed that B. Riley shall not, under any circumstances, be
obligated to contribute to, purchase equity from or otherwise provide funds or
assets, pursuant to its subscription agreement (and related documentation) to
Vintage in an amount in excess of the BR Commitment. All representations,
warranties, covenants and agreements of each Commitment Party contained herein
shall survive the execution and delivery of this letter agreement and shall be
deemed made continuously, and shall continue in full force and effect, until the
Commitment Expiration Date.

 



 -8-



 

June 17, 2018



Page 9

 

13.       Each party acknowledges and agrees that (a) this letter agreement is
not intended to, and does not, create any agency, partnership, fiduciary or
joint venture relationship between or among any of the parties hereto and
neither this letter agreement nor the Limited Guarantee nor the Buddy’s
Contribution Agreement shall be construed to suggest otherwise and (b) the
obligations of Vintage and B. Riley under this letter agreement are solely
contractual in nature.

 

14.       If any term or other provision of this letter agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this letter agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto; provided, however, that this letter agreement may
not be enforced without giving effect to the provisions of paragraphs 6 and 9 of
this letter agreement. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this letter agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

15.       This letter agreement may be signed in two or more counterparts
(including by facsimile or by email with .pdf attachments), any one of which
need not contain the signature of more than one party, but all such counterparts
taken together shall constitute one and the same agreement.

 

*   *   *   *   *

 



 -9-



 

If you are in agreement with the terms of this letter agreement, please forward
an executed copy of this letter agreement to the undersigned. We appreciate the
opportunity to work with you on this transaction.

 



  Yours sincerely,       VINTAGE RODEO, L.P.         By: Vintage Rodeo GP, LLC,
acting in its capacity as general partner         By: /s/ Brian R. Kahn    
Name: Brian R. Kahn     Its:  Manager         B. RILEY FINANCIAL, INC.        
By: /s/ Bryant Riley     Name: Bryant Riley     Title:  Chief Executive Officer

 



 



 

Accepted and agreed to as of the date first above written:       VINTAGE RODEO
PARENT, LLC         By: /s/Brian Kahn     Name:  Brian Kahn     Title:  Manager
 

 



 